Citation Nr: 0823096	
Decision Date: 07/14/08    Archive Date: 07/23/08

DOCKET NO.  06-14 897	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for residuals of 
fracture, right carpal navicular bone.


REPRESENTATION

Veteran represented by:  Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

Catherine Cykowski, Associate Counsel


INTRODUCTION

The veteran had active duty service from December 1951 to May 
1952.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon.

The issue of entitlement to service connection for residuals 
of fracture, right carpal navicular bone is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  A December 1957 rating decision severed service 
connection for residuals of fracture, right carpal navicular 
bone.

2.  The veteran did not appeal the December 1957 rating 
decision.

3.  The evidence submitted since the December 1957 rating 
decision is neither cumulative nor redundant, relates to an 
unestablished fact necessary to substantiate the claim and 
raises a reasonable probability of substantiating the claim. 


CONCLUSIONS OF LAW

1.  The December 1957 rating decision is final.  38 U.S.C. § 
709 (1952); Veterans Regulation No. 2(a), Part II, Par. III; 
Department of Veterans Affairs Regulation 1008.  

2.  New and material evidence has been received to reopen a 
claim of entitlement to service connection for residuals of 
fracture, right carpal navicular bone.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), became law.  Regulations 
implementing the VCAA were then published at 66 Fed. Reg. 
45,620, 45,630-32 (August 29, 2001) and are now codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2007).  The 
VCAA and its implementing regulations are applicable to this 
appeal.

The duty to notify under the VCAA requires VA to notify the 
claimant and the claimant's representative, if any, of the 
information and medical or lay evidence that is necessary to 
substantiate the claim.  When VA receives a complete or 
substantially complete application, it will notify the 
claimant of any information and medical or lay evidence that 
is necessary to substantiate the claim.  VA will inform the 
claimant which information and evidence, if any, the claimant 
is to provide to VA and which information and evidence, if 
any, that VA will attempt to obtain on behalf of the 
claimant.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159 (2007). 

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim.  Under these provisions, VA is required 
to obtain service medical records and relevant VA healthcare 
records and must make reasonable efforts to help the veteran 
obtain other relevant medical records.  The duty to assist 
also requires VA to provide the claimant with a medical 
examination or a medical opinion when such an examination or 
opinion is necessary to make a decision on a claim.  38 
U.S.C.A. § 5103A(d) (West 2002);  38 C.F.R § 3.159 (2007). 

The Court has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  Quartuccio v. Principi, 16 Vet. 
App. at 183 (2002).  In this case, as explained below, VA has 
strictly complied with the VCAA by providing the veteran 
adequate notice and assistance with regard to the claim on 
appeal.  Accordingly, the veteran is not prejudiced by the 
Board's decision to proceed with the disposition of this 
appeal.  Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R.    
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman 
at 488.  Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id. 

The Court has ruled that the VCAA requires additional notice 
when a claimant seeks to reopen a previously denied claim.  
On March 31, 2006, the Court issued a decision in the appeal 
of Kent v. Nicholson, 20 Vet. App. 1 (2006), which held that 
VA must examine the basis for a denial of a previously 
disallowed claim and provide the veteran with notice of the 
evidence of service connection found lacking in the previous 
denial.  Kent at 9-10.   

In an April 2004 letter, the RO advised the veteran that new 
and material evidence was required to reopen the previously 
disallowed service connection claim.  This letter advised the 
veteran that "new" evidence is that which is submitted to 
VA for the first time and "material" is evidence that 
relates to an unestablished fact necessary to substantiate a 
claim.  The letter also provided the veteran with notice of 
the evidence necessary to substantiate a claim for service 
connection and explained what evidence VA was responsible for 
obtaining and what evidence VA would attempt to obtain on his 
behalf.  This letter did not specifically advise the veteran 
of the evidence of service connection found lacking in the 
previous denial as required by Kent.  However, as the claim 
is being reopened in the decision below, the Board finds that 
the notice error did not prejudice the veteran.  

II.  Analysis of Claim

Service connection for residuals of fracture, right carpal 
navicular bone, was granted in a January 1953 rating 
decision.  In a December 1957 rating decision, the RO severed 
service connection for this disability.  The RO's decision 
was based on a finding that the December 1953 rating decision 
that granted service connection was clearly and unmistakably 
erroneous.  The RO found that a right wrist fracture existed 
prior to service and was not permanently aggravated during 
service.  

In adjudicating the veteran's claim, the RO considered the 
service medical records and VA treatment records.   

The veteran was advised of the decision in December 1957.  
The veteran did not appeal the decision to the Board, and the 
decision became final.  38 U.S.C. § 709 (1952); Veterans 
Regulation No. 2(a), Part II, Par. III; Department of 
Veterans Affairs Regulation 1008.  
  
In March 2004, the veteran sought to reopen his claim.  A 
claim that is the subject of a prior final denial may be 
reopened if new and material evidence is received with 
respect to that claim.  Once a claim is reopened, the 
adjudicator must review it on a de novo basis, with 
consideration given to all of the evidence of record.  38 
U.S.C.A. § 5108 (West 2002); Evans v. Brown, 9 Vet. App. 273 
(1996).

For claims filed on or after August 29, 2001,  new evidence 
means existing evidence not previously submitted to agency 
decision makers.  Material evidence means existing evidence 
that, by itself or when considered with the evidence 
previously of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. 3.156 (a) (2007).

For claims filed on or after August 29, 2001, as in this 
case, new evidence means existing evidence not previously 
submitted to agency decision makers.  Material evidence means 
existing evidence that, by itself or when considered with the 
evidence previously of record, relates to an unestablished 
fact necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. 3.156 (a) (2007).

The evidence that is considered to determine whether new and 
material evidence has been received is the evidence 
associated with the claims file since the last final denial 
of the appellant's claim on any basis.  Evans, 9 Vet. App. at 
273.  This evidence is presumed credible for the purposes of 
reopening an appellant's claim, unless it is inherently false 
or untrue or, if it is in the nature of a statement or other 
assertion, it is beyond the competence of the person making 
the assertion.  Duran v. Brown, 7 Vet. App. 216 (1995); 
Justus v. Principi, 3 Vet. App. 510 (1992).

The evidence that has been received since the prior final 
denial includes VA and private medical records, statements 
from the veteran, testimony and a statement from a private 
physician Dr. J.A., M.D, dated in April 2004.

VA and private medical records show treatment for recurrent 
bilateral carpal tunnel syndrome.  These records indicate 
that the veteran underwent right carpal tunnel release 
surgery in March 2003.    

In the April 2004 statement, Dr. J.A. indicated that the 
veteran has severe degenerative arthritis of the right wrist. 
Dr. J.A. opined that this was caused by a fracture of the 
scaphoid that occurred while the veteran was in service and 
subsequent removal of the proximal pole at a VA hospital.

The Board finds that the evidence submitted since the 
December 1957 is new, as it was not previously submitted to 
agency decisionmakers and is neither cumulative nor redundant 
of the evidence of record at the time of the previous denial.  

The Board also finds that this evidence is material.  By 
itself or when considered with the evidence previously of 
record, it relates to an unestablished fact necessary to 
substantiate the claim for service connection for claim for 
service connection for  residuals of fracture, right carpal 
navicular bone.  This evidence also raises a reasonable 
possibility of substantiating the claim.  This evidence, 
specifically, the opinion from Dr. J.A.,  provides medical 
evidence relating the veteran's current right wrist 
disability to service.  The lack of such evidence formed the 
basis of the RO's severance of service connection.  Having 
determined that new and material evidence has been received, 
the Board may reopen the claim of entitlement to service 
connection for residuals of fracture, right carpal navicular 
bone.   


ORDER

New and material evidence having been received, the claim of 
entitlement to service connection for residuals of fracture, 
right carpal navicular bone is reopened.  To this extent, the 
appeal is allowed.  


REMAND

Under 38 U.S.C.A. § 5103A, VA's duty to assist includes 
providing the claimant a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
necessary to make a decision on a claim.  Under 38 C.F.R. § 
3.159(c)(4) (2007), a medical examination or medical opinion 
is deemed necessary if the following criteria are met: (1) 
The record does not include sufficient competent medical 
evidence to decide the claim; (2) The record includes 
competent lay or medical evidence of a current diagnosed 
disability or persistent or recurrent symptoms of a 
disability; (3) The record establishes that the claimant 
suffered an event, injury or disease in service, or has a 
disease or symptoms of a disease listed in 38 C.F.R. §§ 
3.309, 3.313, 3.316 or 3.317, which manifested during an 
applicable presumptive period; and (4) The record indicates 
that the claimed disability or symptoms may be associated 
with the established event, injury or disease or another 
service-connected disability.

Additionally, under McLendon v. Nicholson, 20 Vet. App. 79 
(2006), in a claim for service connection, VA must provide a 
medical examination when there is (1) competent evidence of a 
current disability or persistent or recurrent symptoms of a 
disability, and (2) evidence establishing that an event, 
injury, or disease occurred in service or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies, and (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the veteran's 
service or with another service-connected disability, but 
(4) insufficient competent medical evidence on file for the 
VA to make a decision on the claim.

A veteran who served for at least six months during a period 
of war or during peacetime on or after January 1, 1947, is 
presumed to have been in sound condition when examined, 
accepted and enrolled in service, except for defects noted at 
the time of entrance, or where clear and unmistakable 
evidence demonstrates that the injury or disease existed 
before acceptance and enrollment and was not aggravated by 
such service.  38 U.S.C.A. §§ 1111 (West 2002); see 
VAOPGCPREC 3-2003 (July 16, 2003).  Because the veteran 
served for less than six months, the presumption of soundness 
does not apply in this case. 

A preexisting disease will be considered to have been 
aggravated by military service when there is an increase in 
disability during such service, unless there is a specific 
finding that the increase is due to the natural progress of 
the disease.  38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 
3.306(a) (2007); Wagner v. Principi, 370 F.3d at 1096 (Fed. 
Cir. 2004).  Temporary or intermittent flare-ups of a 
preexisting injury or disease are not sufficient to be 
considered aggravation unless the underlying condition, as 
contrasted to symptoms, is worsened.  Jensen v. Brown, 4 Vet. 
App. 304, 306-07 (1993).

Clear and unmistakable evidence is required to rebut the 
presumption of aggravation when the pre-service disability 
underwent an increase in severity during service.  38 C.F.R. 
§ 3.306(b) (2007).  A claimant is not required to show that 
the disease or injury increased in severity during service 
before VA's duty under this rebuttal standard attaches.  
Cotant v. Principi, 17 Vet. App. 116 (2003); see also 
VAOPGCPREC 3-2003.  

Service medical records show that the veteran fell and 
injured his wrist in November 1951.  He was diagnosed with 
nonunion of fracture, right carpal tunnel navicular.  An 
April 1952 medical board report reflects that the veteran 
reported a history of a right wrist fracture in September 
1950.  The report noted that x-rays taken in November 1951 
showed findings consistent with an old nonunion of a fracture 
of the right carpal scaphoid with minimal sclerosis 
marginally, thereby establishing the existence of this 
condition prior to enlistment.  

The record in this case does not contain sufficient findings 
as to whether the veteran's right wrist disability was 
incurred in or aggravated by service.  An examination is 
necessary before the claim can be decided. 

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for an orthopedic 
examination. The RO should forward the 
veteran's claims file to the examiner for 
review in conjunction with the 
examination.  The examiner should indicate 
in the examination report that the claims 
file was reviewed.  Following a thorough 
evaluation, during which all necessary 
tests are performed, the examiner is 
requested to answer the following 
questions:

(a) did the veteran clearly and 
unmistakably enter service with a pre-
existing right wrist disability and if 
so, what was the nature of the 
disability; 
        
(b) if the veteran entered service with a pre-
existing right wrist disability, was there an 
increase in the veteran's right wrist disability 
during service?  If so, did that increase represent 
a worsening of the underlying condition or clearly 
and unmistakably represent a natural progression of 
the disorder; and 
        
(c) if the veteran did not enter service with a 
pre-existing right wrist disability, is any 
currently diagnosed right wrist disability at least 
as likely as not related to the right wrist injury 
noted during service?  The examiner is asked to 
discuss service medical records that show treatment 
for a right wrist fracture.   

	2.  Thereafter, the RO should 
readjudicate the claim on appeal based 
upon all of the evidence of record.  If 
the disposition of the claim remains 
unfavorable, the RO should furnish the 
veteran and his representative a 
supplemental statement of the case and 
afford them an applicable opportunity to 
respond.
		
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


